Citation Nr: 0734724	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-43 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
July 2005.  

The Board denied the veteran's claim in January 2006.  In 
July 2007, the veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (CAVC) to vacate the Board's 
decision and remand the case.  CAVC granted the motion.  The 
basis for the motion was VA's failure to satisfy its duty to 
assist and VA's failure to obtain an adequate medical 
examination.  


FINDING OF FACT

The veteran has sarcoidosis that is likely attributable to 
his period of active military service.


CONCLUSION OF LAW

The veteran has sarcoidosis that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) for the period 
from October 1972 to August 1974 are associated with the 
claims file.  The SMRs reveal that the veteran was 
hospitalized in November 1972 for an acute respiratory 
disease for four days.  He was noted to have a cough for less 
than twelve hours and physical examination revealed a red 
throat and clear lungs.  In March 1973 the veteran's lungs 
were noted to be clear.  In July 1973 the veteran reported 
body aches.  His lungs were noted to be clear.  The 
examiner's impression was influenza.  A chest x-ray dated in 
July 1974 was noted to reveal no abnormalities.  The 
veteran's separation examination dated in August 1974 was 
negative for any reference to a lung disability.  The veteran 
reported that he was in good health.  

Private treatment reports from Downtown General Hospital 
dated from November 1983 to December 1983 reveal that the 
veteran was hospitalized for bilateral hilar adenopathy.  His 
symptoms included a nonproductive cough and vague sore 
throat.  The veteran's lungs were noted to be clear 
anteriorly and posteriorly.  Sarcoidosis was suspected.  A 
December 1983 chest x-ray revealed a bilateral hylar and 
right paratracheal adenopathy most likely representing a 
sarcoid.  The x-ray report stated that when compared to an 
April 1980 study there was a definite change in the chest.  

Associated with the claims file are private treatment reports 
from J. Laramore, M.D. and Memorial Hospital dated from 
November 1982 to April 2003.  The records dated in November 
1983 and December 1983 are duplicative of the records 
described above.  The records reveal that the veteran was 
followed for sarcoidosis.  He was first noted to have 
suspected sarcoidosis in December 1983.  

Also associated with the claims file are private treatment 
reports from B. Harnsberger, M.D. and V. Viscomi, M.D., dated 
from January 1996 to June 2003.  In January 1996, Dr. Viscomi 
noted that a Gallium scan revealed probable sarcoidosis.  The 
veteran underwent a mediastinoscopy in February 1996 that 
revealed granulomatous inflammation of the sarcoid type.  He 
was treated with steroid therapy.  The records reveal that 
the veteran was followed for sarcoidosis during the time 
period referenced above.

Also associated with the claims file is an opinion letter 
from Dr. Laramore dated in November 2004.  He reported that 
the veteran had had pulmonary sarcoidosis for years.  He said 
that he first noted the disease in 1983 and that it might be 
related to an acute respiratory illness that the veteran had 
while in service in 1972.  

The veteran was afforded a VA examination in January 2005.  
The examiner diagnosed the veteran with probable Stage 3 
pulmonary sarcoidosis.  He noted that there was no documented 
physical or radiological evidence of sarcoidosis during the 
veteran's active military service until the time of his 
separation from service.  He concluded that because no causes 
or promoters of sarcoidosis were identified, it was not 
possible to claim that the veteran suffered some predisposing 
insult during his active military service.  

The veteran testified at a Board hearing in July 2005.  The 
veteran related that during the first few days of basic 
military training he was hospitalized for a period of four 
days for a high fever, cough, and congestion.  He reported 
problems with fatigue after he was released from the 
hospital.  He reported that he had a cough and congestion on 
and off during his time in service.  He said he sought 
treatment at VA a few times within a year of his release from 
service for his cough and fatigue.  He testified that he was 
first diagnosed with sarcoidosis in 1983.  He said he 
believed that his symptoms in service represented sarcoidosis 
even though it was not diagnosed until 1983.

Associated with the claims file is a medical opinion dated in 
April 2007 obtained from R. Fraser, M.D.  Dr. Fraser reviewed 
the veteran's claims file.  He reported that sarcoidosis can 
occur in almost any part of the body but usually starts in 
the lungs or lymph nodes.  He said sarcoidosis has an active 
and nonactive phase.  He said during the active phase 
granulomas form and grow, symptoms can develop, and scar 
tissue can form in the organs where the granulomas occur.  In 
the nonactive phase, the inflammation subsides and the 
granulomas stay the same size or shrink, however scarring 
remains and may cause symptoms.  Dr. Fraser said the course 
of the disease varies greatly and is mild in many 
individuals.  He said the inflammation that causes the 
granulomas may resolve, the granulomas may stop growing or 
shrink and symptoms may resolve in a few years, the 
inflammation may remain but not get worse, or the sarcoidosis 
slowly gets worse over the years and can cause permanent 
organ damage.  He noted that many people who have sarcoidosis 
have no symptoms and the condition is discovered by accident 
because a person has a chest x-ray for another reason.  Dr. 
Fraser reported that ninety-five of one hundred patients had 
sarcoidosis in their lungs with symptoms varying from 
shortness of breath, a dry cough, mucus, wheezing, or chest 
pain.  Lymphadenopathy is also present.  Symptoms include 
skin lesions, eye lesions, cardiac symptoms, liver symptoms, 
and nervous symptoms.  Dr. Fraser reported that sarcoidosis 
may also cause general symptoms including uneasiness, 
malaise, an overall feeling of bad health, tiredness, 
fatigue, weakness, loss of appetite, fever, night sweats, and 
sleep problems.  He stated that there is no one test for 
diagnosing sarcoidosis and a variety of tests and procedures 
are performed to help in the diagnosis.  He noted that chest 
x-rays are one such method of diagnosing sarcoidosis.  Dr. 
Fraser said the veteran was diagnosed with sarcoidosis based 
on an x-ray showing bilateral hilar adenopathy consistent 
with sarcoidosis in 1983.  He noted that the x-ray showed a 
change when compared to x-rays obtained in 1980.  But he said 
no description of the prior x-rays was given.  He said that 
the fact that the radiologist read the x-ray as normal 
indicates the milder nature of the veteran's sarcoidosis 
which can be asymptomatic.  He said the veteran was 
hospitalized for over two weeks while in basic training.  He 
noted that the veteran had wheezing, shortness of breath, and 
an uncontrollable cough while in service.  He reported that 
the veteran experienced fatigue, congestion, and coughing 
throughout his military service and that he received 
treatment for a lung condition within a year of his discharge 
from service.  Dr. Fraser reported that the veteran's 
symptoms in service were consistent with early sarcoidosis 
and were not appreciated because of the difficulty in making 
the diagnosis.  He noted that many of the signs and symptoms 
of sarcoidosis can be transient, resolve within several 
months time, and simulate a lingering respiratory infection.  
The signs of sarcoidosis can not only mimic a respiratory 
infection but also asthma, asthmatic bronchitis, or even 
emphysema.  Involvement of other organ systems can also be 
present at a low level which would explain normal physical 
examinations.  He opined that the upper respiratory symptoms 
experienced by the veteran in service represented an early 
manifestation of his sarcoidosis.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including sarcoidosis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the SMRs reveal that the veteran was 
hospitalized in service for upper respiratory disease.  He 
testified that he experienced a cough and fatigue during 
service.  Dr. Fraser reported that sarcoidosis can occur in 
almost any part of the body and has an active and nonactive 
phase.  He said the course of the disease varies greatly and 
is mild in many individuals.  He noted that many people who 
have sarcoidosis have no symptoms and the condition is 
discovered by accident because a person has a chest x-ray for 
another reason.  Dr. Fraser said the veteran was diagnosed 
with sarcoidosis based on an x-ray showing bilateral hilar 
adenopathy consistent with sarcoidosis in 1983.  He said that 
the fact that the radiologist read an earlier x-ray as normal 
indicates the milder nature of the veteran's sarcoidosis 
which can be asymptomatic.  He said the veteran was 
hospitalized for over two weeks while in basic training.  He 
noted that the veteran had wheezing, shortness of breath, and 
an uncontrollable cough while in service.  He reported that 
the veteran experienced fatigue, congestion, and coughing 
throughout his military service and that he received 
treatment for a lung condition within a year of his discharge 
from service.  Based on such a history, Dr. Fraser opined 
that the upper respiratory symptoms experienced by the 
veteran in service represented an early manifestation of his 
sarcoidosis.  

The Board notes that while the January 2005 VA examiner 
concluded that there were no promoters of sarcoidosis 
identified during service and it was not possible to claim 
that the veteran suffered some predisposing insult during his 
active military service, Dr. Fraser concluded that the 
veteran's upper respiratory symptoms during service were 
consistent with early sarcoidosis and were not appreciated 
because of the difficulty in making a diagnosis of 
sarcoidosis.  He noted that many of the signs and symptoms of 
sarcoidosis can be transient, resolve within several months 
time, and simulate a lingering respiratory infection.  

The Board notes that the veteran is capable of providing 
information regarding his symptoms in service as well as his 
current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt 
doctrine).  Under the of benefit-of-the-doubt standard, when 
a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, and 
finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits in 
deciding the remaining element, a nexus between the current 
disability and the veteran's military service.  Dr. Fraser 
concluded that the veteran's symptomatology in service was 
consistent with early sarcoidosis and he provided a complete 
rationale for his opinion.  

On the basis of the above analysis, and after consideration 
of all of the evidence, especially the veteran's credible 
testimony regarding his symptoms in service and Dr. Fraser's 
favorable medical opinion, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's sarcoidosis is related to military service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.


ORDER

Entitlement to service connection for sarcoidosis is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


